Title: From Thomas Jefferson to John Browne, 3 February 1781
From: Jefferson, Thomas
To: Browne, John



Sir
In Council Febry. 3d. 1781.

In my letter of this date directing the immediate appointment of your deputies in each County I omitted to desire you to instruct them to give notice without delay to the Court of their County of the place within their County at which they will receive the waggon team and other appendages provided by the Act for supplying the army with clothes, provisions and waggons: which waggon team and appendages they are immediately to deliver to the Continental Quarter Master, taking his receipt and certifying to you the cost of the whole that you may debt the Continent with it.
I am Sr. Your hbl. Sert.,

Ths. Jefferson

